Bell, J.
In the case of Scammon v. Scammon & a., at the present term, it was held that the -writing called a note has none of the qualities of a promissory note. It is an admission of a special agreement to pay Mi’s. Gordon such sum as should be wanted for her support, to the amount of $10,000. It is not evidence of any debt to any amount, o since if no part of the money is wanted for her support, no part of it is to be paid. It is merely contingent, whether anything will be payable. The instrument is a very informal agreement to pay for the support of Mrs. Gordon, if she should need it, to the amount of $10,000. It furnished no pretext for a tax on $10,000, or any other amount of money at interest. The tax was, consequently illegal, and the arrest of the plaintiff under it cannot be justified.
By the case of Chase v. Sparhawk, 2 Foster’s Rep. 134, it was decided that by the language of the statutes the list *438of taxes committed to the collector must be signed by the selectmen, and for this cause, also, the justification fails.
Judgment for the plaintiff for $78,30, and interest.